Although I agree with the opinion of this court in all other respects, I disagree with the analysis of Grange Mutual's second assignment of error.
In my view, whether Christopher was a member of Davidson's household for purposes of the insurance policy's exclusion is a mixed question of law and fact upon which reasonable minds could come to different conclusions. Therefore, summary judgment should not have been rendered in favor of State Farm.
Because I agree with this court's disposition of Grange Mutual's first assignment of error, the question of Christopher's status as a member of Davidson's household was immaterial to Grange Mutual's motion for summary judgment, which should have been granted in any case. Therefore, I concur in the judgment. *Page 110